PER CURIAM.
Mayo has tendered a conditional plea of guilty to violating Disciplinary Rule 9-102(B)(3) by failing to maintain complete records of funds and by failing to render an accounting for funds to a client. We approve the petition for approval of conditional guilty plea for consent judgment and entry of final order of discipline, and we hereby reprimand John N. Mayo. The publication of this order in Southern Reporter shall serve as Mayo’s public reprimand.
Costs in the amount of $175.00 are hereby taxed against Mayo.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, ALDERMAN, McDONALD and SHAW, JJ., concur.